Citation Nr: 0401544	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness in the right wrist, hand, and thumb, claimed as 
secondary to the service-connected post-operative residuals 
of the right shoulder with impingement syndrome, 
acromioclavicular separation, and arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1989 
to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the issue 
of entitlement to service connection for a disability 
manifested by numbness in the right wrist, hand, and thumb, 
claimed as secondary to the service-connected post-operative 
residuals of the right shoulder with impingement syndrome, 
acromioclavicular separation, and arthritis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Service connection is currently in effect for 
post-operative residuals of the right shoulder with 
impingement syndrome, acromioclavicular separation, and 
arthritis, which has been evaluated as 20 percent disabling 
from August 2000.  

3.  Right median nerve dysfunction and right forearm neuroma 
are causally related to the service-connected post-operative 
residuals of his right shoulder with impingement syndrome, 
acromioclavicular separation, and arthritis.  




CONCLUSION OF LAW

Right median nerve dysfunction and right forearm neuroma are 
proximately due to, or the result of, the service-connected 
post-operative residuals of the right shoulder with 
impingement syndrome, acromioclavicular separation, and 
arthritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a recent 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
an August 2001 letter as well as the statement of the case 
issued in December 2002, the RO informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate his secondary service connection claim, the 
particular type of evidence needed to substantiate this 
issue, and the specific type of information needed from him.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Moreover, the veteran has been accorded a relevant VA 
examination during the current appeal.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Subsequently, however, a very recent amendment to the law now 
provides that, "[i]f information that a claimant and the 
claimant's representative, if any, are notified . . . is 
necessary to complete an application is not received by the 
Secretary within one year from the date such notice is sent, 
no benefit may be paid or furnished by reason of the 
claimant's application."  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ___).  In this regard, 
the Board notes that the letter by which the RO notified the 
veteran in the present case of the type of information 
necessary from him is dated in August 2001.  Clearly, he has 
been given the one-year period within which to file such 
information (as the letter was dated approximately 
two-and-a-half years ago).  Consequently, the Board finds 
that a remand to cure any perceived procedural defect is not 
necessary.  



Factual Background

According to the service medical records, in September 1989, 
the veteran sought treatment for complaints of a sore right 
shoulder while doing push-ups.  A physical examination of the 
veteran's right shoulder demonstrated slight tenderness; no 
discoloration, redness, or crepitus; and equal strength 
bilaterally.  

Thereafter, in December 1990, the veteran received treatment 
for a contusion of his right shoulder and an 
acromioclavicular separation.  The veteran had been playing 
soccer when he was struck in his right shoulder by another 
player.  A physical examination of the veteran's right upper 
extremity demonstrated marked tenderness of the shoulder 
joint, full range of motion of the elbow and wrist, and 
abduction of the shoulder joint to 90 degrees without 
difficulty.  X-rays taken of the veteran's right shoulder 
showed an increase in space to the acromioclavicular joint 
with weight bearing but no fracture.  Further radiographic 
studies completed on the veteran's right shoulder one week 
later in December 1990 were normal.  

Subsequently, between April and May 1991, the veteran again 
sought treatment for right shoulder pain.  He reported that 
the pain began after he "jolted [his] shoulder when he dove 
to the ground."  A physical examination of the veteran's 
right shoulder reflected slight swelling, slight tenderness, 
and full range of motion.  The examiner assessed a Grade I 
acromioclavicular separation.  

The separation examination which was conducted in March 1992 
demonstrated that the veteran's upper extremities (including 
strength and range of motion) were normal.  In the report of 
this evaluation, the examiner noted that the veteran was 
status post right shoulder separation and tear, which was 
non-arthritic.  

According to relevant post-service medical records, in 
September 2000, the veteran underwent private magnetic 
resonance imaging of his right shoulder.  This testing 
reflected moderate right acromioclavicular joint 
osteoarthritis as well as diffuse tendinosis and mild 
tendonitis pattern of the right rotator cuff without tear.  A 
dislocated acromioclavicular joint tendon tear was diagnosed.  

In December 2000, the veteran sought VA medical care for 
complaints of a painful right shoulder.  A physical 
examination of his right shoulder demonstrated limited active 
range of motion, pain with initiation of internal rotation, a 
positive radial pulse, positive deep tendon reflexes, and 
crepitus.  The examiner provided a diagnostic impression of 
osteoarthritis of the right shoulder.  

In January 2001, the veteran underwent surgery on his right 
shoulder at a private medical facility.  Specifically, due to 
persistent right shoulder pain that was not responding to 
nonoperative treatment, the veteran underwent an 
acromioplasty of this joint with excision of the distal end 
of the right clavicle.  His pre-, and post-, operative 
diagnosis was impingement syndrome of the right shoulder with 
osteoarthritis of the right acromioclavicular joint.  
According to the operation report, the surgery involved 
removal of a wedge of bone from the anterior part of the 
acromion process (extending posteriorly up to approximately 
two centimeters) as well as the osteophytes along the 
acromioclavicular joint and distal end of the clavicle.  The 
edges of the bone were smoothed with a bone file.  No 
pathology in this area was found.  No tears in the rotator 
cuff were identified.  

In April 2001, the veteran underwent a VA joints examination.  
At that time, he described some continued pain, tenderness, 
stiffness, fatigability, and lack of endurance in his right 
shoulder.  In addition, he reported that he no longer wore a 
sling and that he had not had any specific flare-ups since 
the January 2001 surgery.  A physical examination of the 
veteran's right shoulder demonstrated a well-healed surgical 
scar; generalized tenderness, soreness, and pain to 
palpation; mild to moderate pain throughout the range of 
motion; limited motion (due to pain and soreness) with the 
ability to flex and abduct 120 degrees and to rotate 
internally and externally 70 degrees (actively and 
passively); good strength of the rotator cuff musculature; 
and no signs of instability.  X-rays taken of the veteran's 
right shoulder showed no significant bone or joint 
abnormality.  The examiner diagnosed residual post-operative 
injury of the right shoulder with impingement syndrome and 
acromioclavicular separation with arthritis.  In addition, 
the examiner expressed his opinion that this right shoulder 
pathology, including the arthritis in the veteran's 
acromioclavicular joint, is related to his service because he 
had injured his acromioclavicular joint on active military 
duty.  

Based on this service, and post-service, evidence, the RO, by 
a May 2001 rating action, granted service connection for 
residual post-operative injury of the right shoulder with 
impingement syndrome, acromioclavicular separation, and 
arthritis.  Further, the RO awarded a 20 percent evaluation 
to this service-connected disability, effective from August 
2000.  

In July 2001, the veteran filed a claim for secondary service 
connection for a right wrist, hand, and thumb disability 
manifested by chronic numbness as well as occasional aching, 
"shocking, and even a burning sensation."  The veteran also 
asserted that the pain that he experiences in this extremity 
limits its movement.  He further maintained that this 
disability of his right wrist, hand, and thumb is related to 
his service-connected right shoulder disability and, 
specifically, occurred as a result of the January 2001 
private surgery on his right shoulder.  

Pertinent private medical records which are dated from 
October 2000 to January 2001 and which were received in 
support of the veteran's secondary service connection claim 
indicate that injections and therapy did not help to 
alleviate the veteran's complaints of right shoulder pain.  
An October 2000 report notes that the veteran's symptoms of 
right shoulder pain began in May 2000 when, while running, he 
fell forward and landed on both of his arms.  At the time of 
the October 2000 private treatment session, the veteran did 
not give any history of tingling or numbness in his right 
upper extremity.  

Almost one week after the right shoulder surgery in January 
2001, the veteran returned to his private physician for 
follow-up treatment.  His dressing was changed, and his wound 
was determined to be healing well.  In addition, the veteran 
complained of some numbness along the cutaneous branch of his 
radial nerve.  A physical examination indicated that the 
veteran had intact motor function of all median, ulnar, and 
radial nerves; good dorsiflexion at his wrist; and good grip 
strength.  The examining physician expressed his opinion that 
the veteran's "sling and swathe is rather small for his size 
and is not fitting him well and I believe that was too tight 
and [that] he may have developed neuropraxia of the cutaneous 
branch of this radial nerve."  

According to additional private medical records, the veteran 
continued to receive follow-up treatment between January and 
July 2001.  At the end of January 2001, the veteran's right 
shoulder wound was found to have healed nicely.  He reported 
that he continued to feel mild numbness at the thenar 
eminence, although the doctor stated that on light touch the 
veteran was able to feel.  The veteran had good grip strength 
in his right hand.  The treating physician stated that the 
"exact cause of this numbness, at present, is not known."  

Due to continued complaints of mild paresthesia in the thenar 
eminence on the right side and down to the tip of the thumb, 
the veteran underwent electromyography and nerve conduction 
velocity studies in June 2001.  These neurological tests were 
suggestive of mild carpal tunnel syndrome on the right side 
as well as a neuroma of one of the cutaneous branches of 
either the median nerve or the radial nerve.  

In September 2001, the veteran underwent a private 
neurological examination of his right hand and wrist.  This 
evaluation demonstrated no Tinel sign on percussion of the 
medial nerve at the level of the wrist and no nocturnal pains 
or paresthesias.  The examiner concluded that there was no 
clinical evidence of carpal tunnel syndrome and that the 
veteran developed a small neuroma "for unknown reasons."  

At a November 2001 private treatment session, the veteran 
reported continued mild diminished sensation in his right 
thumb and index finger.  He reported that he was able to use 
his hand "fairly well."  In addition, he noted that, within 
the past six months, he had not noticed any significant 
improvement in the diminished sensation of his thumb and 
index finger but that his forearm and elbow symptoms had 
improved considerably.  

In December 2001, the veteran underwent a VA neurological 
examination.  At that time, the veteran described shock-like 
sensations going down his right arm into his right index 
finger and thumb, loss of sensation over his right thumb, as 
well as a "raw" dysesthetic sensation over this right 
thumb, radial side of his index finger, and radial side of 
his wrist up to the distal third of his forearm.  

The evaluation demonstrated normal cranial nerves, a 
well-healed scar over the right shoulder, a normal motor 
system (in terms of muscle bulk, tone, power, and 
coordination), no wasting or weakness in the hands or 
forearms, symmetrical reflexes, impaired sensory testing (to 
sharp stimuli over the right thumb, radial side of the right 
index finger, and adjacent forearm), impaired joint position 
sense in the right thumb, several scars from injuries over 
the right thumb, and percussion over the right wrist or 
radial aspect of the forearm which induced shock-like 
sensation in the right thumb and index finger.  

The examiner concluded that the sensory disturbance in the 
veteran's right hand corresponded to part of the right median 
nerve but was not typical for carpal tunnel syndrome.  
Rather, the examiner stated that the electrodiagnostic 
studies completed by a private neurologist support the 
diagnosis of right median nerve dysfunction.  In addressing 
the question of whether this nerve pathology is related to 
the veteran's "old shoulder injuries," the examiner noted 
that the medical records included in the veteran's claims 
folder "do document that the pains in his right hand started 
after his right shoulder surgery."  

In a May 2002 letter, one of the veteran's private physicians 
noted that the veteran had a diagnosis of impingement 
syndrome of his right shoulder with osteoarthritis at the 
acromioclavicular joint; that, in January 2001, he underwent 
an acromioplasty of his right shoulder with excision of the 
distal end of the clavicle; and that, postoperatively, his 
right upper extremity was placed in a sling-and-swath.  
Further, this doctor stated that, on a follow-up visit, the 
veteran was found to have numbness in his right hand and 
that, although some of this pathology gradually subsided, he 
did develop a neuroma in his right forearm.  The physician 
expressed his opinion that the neuroma in the veteran's right 
forearm was "probably secondary to the tightness of the 
sling-and-swath on his arm" and that, therefore, "his 
neuroma is most likely [the] result . . . [of] the 
postoperative use of the sling-and swath on his right arm."  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran does not claim and the record does not reflect 
that he developed any disability manifested by numbness in 
the right wrist, hand, and thumb during his period of active 
duty.  Throughout the current appeal in the present case, the 
veteran has repeatedly asserted that he developed a 
disability manifested by numbness in the right wrist, hand, 
and thumb (defined as right median nerve dysfunction and as 
neuroma of the right forearm), as a result of the 
service-connected post-operative residuals of his right 
shoulder with impingement syndrome, acromioclavicular 
separation, and arthritis.  Specifically, the veteran has 
maintained that the surgery conducted on his right shoulder 
in January 2001 resulted in the neurological impairment of 
his right wrist, hand, and thumb.  See, e.g., May 2003 
hearing transcript (T.) at 10-14.  

According to the relevant private medical records obtained 
and associated with the claims folder, persistent pain in the 
veteran's right shoulder, which was not alleviated by 
nonoperative treatment including injections and physical 
therapy, necessitated an acromioplasty of this joint with 
excision of the distal end of the right clavicle in January 
2001.  The pertinent reports indicate that the veteran 
underwent this operation at a private hospital.  

Additional private medical records reflect follow-up 
treatment after the surgery.  Specifically, these reports 
indicate that, within several days of the right shoulder 
operation in January 2001, the veteran began to complain of 
some numbness along the cutaneous branch of his right radial 
nerve.  Subsequent treatment records include the veteran's 
continued complaints of mild paresthesia in the thenar 
eminence on the right side and down to the tip of the thumb.  
As the Board has noted, the veteran's current diagnoses of 
his right forearm (including his right wrist, hand, and 
thumb) pathology include right median nerve dysfunction as 
well as neuroma of the right forearm.  

Significantly, the claims folder contains competent medical 
evidence associating the veteran's right median nerve 
dysfunction and right forearm neuroma with the January 2001 
right shoulder surgery.  For instance, after reviewing the 
veteran's claims folder as well as interviewing and examining 
him, the examiner who conducted the VA neurological 
examination in December 2001 diagnosed right median nerve 
dysfunction and specifically noted that the veteran's medical 
records first document the veteran's complaints of right hand 
pain within several days after the right shoulder surgery.  
Furthermore, in the May 2002 letter, one of the veteran's 
private physicians expressed his opinion that the neuroma in 
the veteran's right forearm was "probably secondary to the 
tightness of the sling-and-swath on his arm" following the 
January 2001 right shoulder surgery and that, therefore, 
"his neuroma is most likely [the] result . . . [of] the 
postoperative use of the sling-and swath on his right arm."  

Clearly, the competent medical evidence of record reflects 
that the veteran's right median nerve dysfunction and right 
forearm neuroma are consequences of the private surgical 
intervention that he underwent for his right shoulder in 
January 2001.  The veteran was awarded a temporary total 
rating for his service-connected right shoulder disability 
following the surgery pursuant to 38 C.F.R. § 4.30 (2000).  
It is apparent that the right median nerve dysfunction and 
right forearm neuroma resulted from treatment for service-
connected disability and would not have occurred but for his 
service-connected disability.  As such, there is a basis for 
granting service connection for right median nerve 
dysfunction and right forearm neuroma on a secondary basis.  
See, 38 C.F.R. § 3.310 (2003).  


ORDER

Service connection for right median nerve dysfunction and 
right forearm neuroma, as secondary to the service-connected 
post-operative residuals of his right shoulder with 
impingement syndrome, acromioclavicular separation, and 
arthritis, is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



